DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mesh or screen cloth must be shown or the feature(s) canceled from the claims (see e.g., claims 9 and 23).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding these claims, the language “other screen” (claim 9) is unclear as it is unclear what is encompassed by “other”.  Further, Applicant’s specification fails to clarify this issue.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1, 3-5, 7-11, 13, 15 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hanisch et al. (“Hanisch”)(US 7,011,217) in view of Bokor (US 5,816,412).
Hanisch (fig. 1-4) teaches a screening apparatus comprising:
(re: certain elements of claim 1)  a body  (fig. 2 showing frame 6);
screen media, wherein said screen media is provided in at least one screening module, said at least one screening module comprising a base, said screen media projecting from the base and having a free end distal the base (fig. 1 and 2 showing multiple screening modules 1; with fig. 4 showing screening modules comprising screen bars 3 projecting from base support 4, 13; col. 3, ln. 38+); and
wherein the base is coupled to the body by a resilient coupling mechanism (7) that allows oscillatory movement of the base and the screen media with respect to the body (fig. 4 and col. 4, ln. 15-24 teaching resilient coupling 7 on both frame sides and col. 2 teaching configuration of screen media to receive oscillatory movement via coupling); 
wherein said base extends transversely of said body and has first and second ends, said resilient coupling mechanism comprising first and second resilient coupling elements resiliently coupling said first and second ends, respectively, to said body (Id.).

Hanisch further teaches
 (re: claim 7) wherein said screen media is at least one from the group consisting of cantilevered from the base, and projects from said base and has a free end distal said base (fig. 4 showing screening modules comprising screen bars 3 projecting from base support 4, 13; col. 3, ln. 38+);
(re: claim 8) wherein said screen media is self-supporting and resilient (Id.); 

(re: claim 10)  wherein said resilient coupling mechanism comprises at least one spring coupled between said body and said screen media, and wherein said at least one spring comprises at least one from the group consisting of the at least one strip of resilient material and a torsion spring (fig. 4 and col. 4, ln. 15-24 teaching torsion spring);
(re: claim 11)  wherein said at least one spring defines said spring axis, said spring axis being in a direction that is transverse of said body (Id.);
(re: claim 13)  wherein said first and second resilient coupling elements project from opposite sides of said body and are aligned with one another (fig. 4 and col. 4, ln. 15-24 teaching torsion spring on opposite ends of body axle 13);
 (re: claim 15)  wherein said resilient coupling mechanism is coupled to an underside of said base (Id.);
(re: claim 19)  including means for adjusting the resilience of said resilient coupling mechanism (col. 2, ln. 35-45).

(re: claims 3-5, 18 and 20)  Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, Hanisch expressly teaches that the resilient coupling is configured to optimize oscillations passed from the frame to the screening elements, wherein the resilient coupling may be held relative to the body via a “torsion spring, torsion bar spring, plastic bearing or the like” 
(re: claim 3)  wherein said resilient coupling mechanism has a spring axis, said oscillatory movement being in a direction perpendicular with said spring axis;
(re: claim 4)  wherein said oscillatory movement is in a direction perpendicular with a transverse axis and a longitudinal axis of the body;
(re: claim 5)  wherein the screen media and said resilient coupling mechanism are configured to resonate with respect to the body at a selected resonant frequency;
 (re: certain elements of claim 18)  wherein, in response to vibration of said body by a drive system, said resilient coupling mechanism causes said screen media to oscillate, wherein said oscillation of said screen media may be amplified with respect to said vibrations imparted to said body by said drive system, and wherein the amplification may depend on the frequency of the vibration of said body and on the mass of material on said screen media;
(re: claim 20)  wherein said resilient coupling mechanism is at least one from the group consisting of tuned and configured to cause said selected resonant frequency to be higher than an operating frequency of said oscillatory movement of said screen media; 
(re: claim 21)  wherein said resilient coupling mechanism is configured to amplify the oscillation of said screen media with respect to said vibrations imparted to said body by a drive system.

Hanisch (fig. 1-4) also  teaches a screening apparatus comprising:
(re: certain elements of claim 22)  a body (fig. 2 showing frame 6 housing screen modules); and
at least one screening module, said at least one screening module comprising

wherein the base is coupled to the body by a resilient coupling mechanism (7) that allows oscillatory movement of the base and the bars with respect to the body (fig. 4 and col. 4, ln. 15-24 teaching resilient coupling 7 on both frame sides and col. 2 teaching configuration of screen media to receive oscillatory movement via coupling).

Hanisch (fig. 1-4) also teaches a screening apparatus comprising:
(re: certain elements of claim 23)   a body  (fig. 2 showing frame 6 housing screen modules); and
 at least one screening module, said at least one screening module comprising a base and at least one from the group consisting of a mesh, a screen cloth, and a screen, wherein the mesh, the screen cloth or the screen projects from said base and has a free end distal the base (fig. 1 and 2 showing multiple screening modules 1; with fig. 4 showing screening modules comprising screen bars 3 projecting from base support 4, 13; col. 3, ln. 38+) and
 wherein the base is coupled to the body by a resilient coupling mechanism (7) that allows oscillatory movement of the base and the mesh, the screen cloth or the screen with respect to the body (fig. 4 and col. 4, ln. 15-24 teaching resilient coupling 7 on both frame sides and col. 2 teaching configuration of screen media to receive oscillatory movement via coupling).


Hanisch as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claims 1, 22 and 23)  a drive system coupled to the body for imparting vibrations to the body.

Here, it is noted that Hanisch already teaches that the coupling system is configured to optimize oscillatory movements and that the oscillating source can also include mechanical, electrical or hydraulic drive means (col. 1, ln. 48+).  Indeed, Bokor teaches that it is well-known to integrate a drive system coupled to the body of screening system using bar elements as said drive system can be optimized to improve particle separation (col. 1-2 and 6; fig. 1, 3, 5 showing resiliently coupled bar screen modules with drive system near 120, 140).   It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Hanisch for the reasons set forth above.
	
	
	
	
	

Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejections set forth above.  In particular, Examiner notes that Hanisch teaches the essence of Applicant’s invention—resilient coupling mechanism at both frame sides of a finger screen module.  Consequently, as a reasonable interpretation of the prior art undermines Applicant’s arguments, the claims stand rejected.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
January 21, 2022